Atkinson, J.
This was an action of complaint for land. According to the pleadings the parties were adjoining proprietors, and the only issúe made was as to the proper location of the dividing line. A verdict was returned in favor of the plaintiffs, and the defendant’s motion for a new trial was overruled. Held:
1. Under conflicting evidence the judge did not err in refusing to grant a new trial on account of alleged misconduct of the jury.
2. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.